               Case 18-12491-CSS              Doc 1733        Filed 02/14/20         Page 1 of 11




                   IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
--------------------------------- x
                                         :
In re:                                   : Chapter 11
                                         :
Promise Healthcare Group, LLC, et al., 1 : Case No. 18-12491 (CSS)
                                         :
                     Debtors.            : (Jointly Administered)
                                         :
--------------------------------- x


                            SUPPLEMENTAL AFFIDAVIT OF SERVICE

        I, Xavi Flores, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On January 31, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served via First Class Mail on the parties identified on the
service list attached hereto as Exhibit A:

    •    Notice of Deadline for (I) Applications for Allowance of Administrative Claims Accrued
         from May 1, 2019 through September 1, 2019, and (II) Submitting Administrative Claims
         Arising from the Promise Healthcare, Inc. Group Health Plan, a copy of which is attached
         hereto as Exhibit B.




1 The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
Case 18-12491-CSS   Doc 1733   Filed 02/14/20   Page 2 of 11
Case 18-12491-CSS   Doc 1733   Filed 02/14/20   Page 3 of 11




                        Exhibit A
                                                     Case 18-12491-CSS       Doc 1733           Filed 02/14/20   Page 4 of 11

                                                                                 Exhibit A
                                                                          Supplemental Service List
                                                                          Served via First Class Mail

 MMLID                         Name                                             Address1                              Address2                City       State   PostalCode
7584674   ALEXIAN BROTHERS COMMUNITY SERVICES             ATTN: VP, ROBERT J. WRIGHT                         2601 NAVISTAR DR BLDG 4   LISLE            IL       60532-3697
7680798   ALEXIAN BROTHERS OF AMERICA, INC                ATTN: PROVINCIAL                                   600 ALEXIAN WAY           ELK GROVE VLG    IL       60007-3370
7616497   ARUNPAL SEHGAL, MD                              155 S. VALLEY VIEW PL                                                        ANAHEIM          CA       92807-3516
7616500   ASCENT ELEVATOR SERVICES, INC                   6517 SIERRA LN                                                               DUBLIN           CA       94568-2798
7026718   COLLINS, ADA                                    ADDRESS ON FILE
7027473   ELLSWORTH, RICHARD                              ADDRESS ON FILE
7615496   HOSPITAL STAFFLINK NETWORK                      PO BOX 1070                                                                  HOLLYWOOD        CA       90078-1070
7028759   HOUSTON, SHADONTRE                              ADDRESS ON FILE
7028854   IGARA, UCHE                                     ADDRESS ON FILE
7614999   LONGO, BROTHER WARREN                           8000 LIMERICK RD                                                             MILWAUKEE        WI       53223-1072
7681678   MERCY CARE PLAN                                 ATTN: NETWORK DEVELOPMENT AND CONTRACTING          4755 S 44TH PL            PHOENIX          AZ       85040-8895
7030371   MILLER, ANTRONETTE                              ADDRESS ON FILE
7030923   OKOLO, STELLA                                   ADDRESS ON FILE
7614411   PROSIDYAN INC                                   41 SPRING ST # 107                                                           NEW PROVIDENCE   NJ       07974-1143

          SAI GLOBAL - INCIDENT MANAGEMENT SYSTEM
7585956   AGREEMENT (FKA COMPLIANCE 360) AMENDMENT        480 PLEASANT ST STE C210                                                     WATERTOWN        MA       02472-2596
7032534   STAPLETON, KIM                                  ADDRESS ON FILE
7681027   THE TOBERSON GROUP                              ATTN: GENERAL COUNSEL                              PO BOX 1741               O FALLON         MO       63366-9541
7584466   THYSSENKRUPP ELEVATOR                           2047 WESTPORT CENTER DR                                                      SAINT LOUIS      MO       63146-3564
7032998   ULLAH, KHALID                                   ADDRESS ON FILE
7033100   VELAZQUEZ, CHRISTINE                            ADDRESS ON FILE




      In re: Promise Healthcare Group, LLC, et al.
      Case No. 18-12491 (CSS)                                                     Page 1 of 1
Case 18-12491-CSS   Doc 1733   Filed 02/14/20   Page 5 of 11




                        Exhibit B
SRF 39461             Case 18-12491-CSS               Doc 1733        Filed 02/14/20         Page 6 of 11




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE
       ---------------------------------------------------------------x
                                                                      :
       In re:                                                         :   Chapter 11
                                                                      :
                                                                   1
       PROMISE HEALTHCARE GROUP, LLC, et al., :                           Case No. 18-12491 (CSS)
                                                                      :
                         Debtors.                                     :   (Jointly Administered)
                                                                      :
                                                                      :   Related D.I.: 1626
       ---------------------------------------------------------------x

                        NOTICE OF DEADLINE FOR (I) APPLICATIONS FOR
                     ALLOWANCE OF ADMINISTRATIVE CLAIMS ACCRUED
                     FROM MAY 1, 2019 THROUGH SEPTEMBER 1, 2019, AND
                      (II) SUBMITTING ADMINISTRATIVE CLAIMS ARISING
                  FROM THE PROMISE HEALTHCARE, INC. GROUP HEALTH PLAN

              PLEASE TAKE NOTICE that on November 5, 2018 (the “Petition Date”), Promise
       Healthcare Group, LLC and its affiliated debtors and debtors in possession (collectively, the
       “Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of the United States Code
       (the “Bankruptcy Code”).

              PLEASE TAKE FURTHER NOTICE that on December 4, 2019, the United States
       Bankruptcy Court for the District of the Delaware (the “Court”), having jurisdiction over the
       Debtors’ chapter 11 cases, entered an order (the “Second Interim Administrative Claims Bar Date
       Order”) establishing (i) January 31, 2020 at 4:00 p.m. (ET) as the deadline for all persons and

       1
         The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
       number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
       Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
       (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
       LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
       Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
       Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
       Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at
       The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
       Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
       (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
       of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
       Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
       Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success
       Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
       Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center
       at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing
       address for the Debtors, solely for purposes of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton,
       FL 33431.
             Case 18-12491-CSS         Doc 1733      Filed 02/14/20     Page 7 of 11




entities to file applications for allowance (each, an “Application for Allowance”) based on claims
against any Debtor that accrued on and after May 1, 2019 through and including September 1,
2019 that remain unpaid, and (ii) February 28, 2020 at 4:00 p.m. (ET) as the deadline for all
persons and entities to submit claims for group health plan services and supplies covered by the
Health Plan based on the Health Plan’s terms that remain unpaid.

        You should consult an attorney if you have any questions, including whether to file
an Application for Allowance. If you have any questions with respect to this notice, you may
contact the Debtors’ claims agent, Prime Clerk LLC (“Prime Clerk”) at (844) 822-9230, or
visit Prime Clerk’s website at https://cases.primeclerk.com/promisehealthcaregroup/.

1.     IF YOU HAVE A CLAIM UNDER THE HEALTH PLAN

       If you have a claim under the Health Plan, you must submit your claim for covered services
and supplies under the Health Plan to the Health Plan’s third party administrator, Continental
Benefits, in accordance with the Health Plan’s regular claims and appeals procedures.

2.     WHO MUST FILE AN APPLICATION FOR ALLOWANCE

       You MUST file an Application for Allowance if you have a claim that arose on and after
May 1, 2019 through and including September 1, 2019, that remains unpaid.

         Under section 101(5) of the Bankruptcy Code and as used herein, the word “claim” means:
(a) a right to payment, whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or
unsecured; or (b) a right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is reduced to judgment,
fixed, contingent, matured, unmatured, disputed, undisputed, secured, or unsecured.

        Applications for Allowance will be deemed timely filed only if they are actually received
by Prime Clerk on or before the Second Interim Administrative Claims Bar Date. Applications
for Allowance submitted by facsimile or e-mail will not be accepted.

3.     WHO NEED NOT FILE A PROOF OF CLAIM OR APPLICATION FOR
       ALLOWANCE

           (a) any person or entity whose Administrative Claim has been allowed by order of the
               Court entered on or before the Second Interim Administrative Claims Bar Date;

           (b) any person or entity whose claim has been paid or otherwise satisfied in full by the
               Debtors or any other party prior to the Second Interim Administrative Claims Bar
               Date;

           (c) any affiliate (as defined in section 101(2) of the Bankruptcy Code) of the Debtors
               that is a Debtor for its claims against any other Debtor; and



                                                 2
            Case 18-12491-CSS         Doc 1733      Filed 02/14/20     Page 8 of 11




           (d) any person or entity with a claim for covered services and supplies under the Health
               Plan that is submitted to the Health Plan’s third party administrator, Continental
               Benefits, in accordance with the Health Plan’s regular claims and appeals
               procedures on or before February 28, 2020.

       You should not file an Application for Allowance if you do not have a claim against
any of the Debtors. The fact that you have received this Second Interim Administrative
Claims Bar Date Notice does not mean that you have a claim or that the Debtors or the
Bankruptcy Court believes that you have a claim.

4.     HOW TO FILE AN APPLICATION FOR ALLOWANCE

        Enclosed herewith as Exhibit 1 is an Application for Allowance Form. If you file an
Application for Allowance, it must be (i) completed on a claim form substantially in the form of
Exhibit 1; (ii) signed by the claimant or, if the claimant is not an individual, by an authorized
agent of the claimant; (iii) include supporting documentation (if voluminous, attach a
summary) or explanation as to why documentation is not available; (iv) be in English
language; and (v) be denominated in United States currency. Any holder of a claim against
more than one Debtor must file a separate Application for Allowance against each Debtor and
all holders of claims must identify on their Application for Allowance the specific Debtor
against which such claim is asserted and the case number of that Debtor’s bankruptcy case.
The Debtors’ names and case numbers are set forth above.

      You should attach to your completed Application for Allowance copies of any writings
upon which your claim is based.

5.     CONSEQUENCES OF FAILURE TO FILE AN APPLICATION FOR
       ALLOWANCE BY THE SECOND INTERIM ADMINISTRATIVE CLAIMS BAR
       DATE

       Except as described in Section 2 above, as applicable, any holder of a claim against
any Debtor who received notice of the Second Interim Administrative Claims Bar Date or
the Health Plan Administrative Claims Bar Date, as applicable, (whether such notice was
actually or constructively received) and is required, but fails, to submit an Administrative
Claim under the Health Plan or file an Application for Allowance, as applicable, in
accordance with the Second Interim Administrative Claims Bar Date Order and this Second
Interim Administrative Claims Bar Date Notice on or before the Second Interim
Administrative Claims Bar Date or Health Plan Administrative Claims Bar Date, as
applicable, (a) shall be forever barred, estopped, and enjoined from asserting such claim
against any Debtor, and such Debtor and its property may upon confirmation of a chapter
11 plan with respect thereto, be forever discharged from all indebtedness and liability with
respect to such claim, and (b) shall not receive or be entitled to receive any payment or
distribution of property from the Debtors or their successors or assigns with respect to
such claim.




                                                3
           Case 18-12491-CSS   Doc 1733    Filed 02/14/20    Page 9 of 11




Dated: December 30, 2019           Respectfully submitted,
       Wilmington, Delaware
                                   DLA PIPER LLP (US)

                                   /s/ Stuart M. Brown
                                   Stuart M. Brown (#4050)
                                   Matthew S. Sarna (#6578)
                                   1201 N. Market Street, Suite 2100
                                   Wilmington, DE 19801
                                   Telephone: (302) 468-5700
                                   Facsimile: (302) 394-2341
                                   Email: Stuart.Brown@dlapiper.com
                                           Matthew.Sarna@dlapiper.com

                                   -and-

                                   WALLER LANSDEN DORTCH & DAVIS, LLP
                                   John Tishler (admitted pro hac vice)
                                   Katie G. Stenberg (admitted pro hac vice)
                                   Blake D. Roth (admitted pro hac vice)
                                   Tyler N. Layne (admitted pro hac vice)
                                   511 Union Street, Suite 2700
                                   Nashville, TN 37219
                                   Telephone: (615) 244-6380
                                   Facsimile: (615) 244-6804
                                   Email: John.Tishler@wallerlaw.com
                                          Katie.Stenberg@wallerlaw.com
                                          Blake.Roth@wallerlaw.com
                                          Tyler.Layne@wallerlaw.com
                                   Attorneys for the Debtors and
                                   Debtors in Possession




                                      4
Case 18-12491-CSS   Doc 1733   Filed 02/14/20   Page 10 of 11



                        Exhibit 1
                              Case FOR
                          USE ONLY 18-12491-CSS   Doc EXPENSE
                                       ADMINISTRATIVE   1733 Filed 02/14/20
                                                               CLAIMS         PageON
                                                                      THAT AROSE    11OR
                                                                                       of AFTER
                                                                                          11
                                          THE MAY 1, 2019 THROUGH JANUARY 31, 2020.
                                                UNITED STATES BANKRUPTCY COURT                                                                                        INITIAL
                                                                                                                                                                  ADMINISTRATIVE
                                                     DISTRICT OF DELAWARE                                                                                         EXPENSE PROOF OF
                                                                                                                                                                     CLAIM FORM




        Debtor: __________________________________________

        Case Number: ____________________________________




 NOTE: This Administrative Expense Claim Request form is to be used solely in connection with a request for payment of an
 administrative expense arising after commencement of these cases pursuant to 11 U.S.C. § 503.
 Name of Creditor (the person or other entity to whom the debtor owes money or property):                                                                         Check this box to
                                                                                                                                                                   indicate that this
                                                                                                                                                                   claim amends a
 Name and address where notices should be sent:                                                                                                                    previously filed
                                                                                                                                                                   claim.
                                                                                                                                                              Court Claim
                                                                                                                                                                Number:
                                                                                                                                                                (If known)
                                                                                        Telephone number:                                                     Filed on:
 Name and address where payment should be sent (if different from above):




                                                                                        Telephone number:
 IMPORTANT: Please list the name and address of any property related to your claim (if applicable).
 Property Name:
 Property Address:

1.   Basis for Claim:                 _______________________________________________________________________
(e.g., goods sold, money loaned, services performed, car loan, mortgage note, and credit card)

 2. Last four digits of any account or number by which creditor identifies debtor: __________ _________ __________ __________

 3. TOTAL
 AMOUNT OF                   $                                                                 (Total)        (attach an itemized statement of all
 ADMINISTRATIVE                                         interest or additional charges, if applicable)
 EXPENSE CLAIM:

 4. BRIEF DESCRIPTION OF CLAIM (attach any additional information):

                                                                                                                                                                  THIS SPACE IS FOR
 5. Credits: The amount of all payments on this claim has been credited for the purpose of making this proof of claim.                                            COURT USE ONLY.
 6. Supporting Documents: Attached are redacted copies of any documents that support the claim, such as promissory notes, purchase orders,
 invoices, itemized statements of running accounts, contracts, judgments, mortgages, security agreements, or, in the case of a claim based on an open-
 end or revolving consumer credit agreement, a statement providing the information required by FRBP 3001(c)(3)(A). If the claim is secured, box 4
 has been completed, and redacted copies of documents providing evidence of perfection of a security interest are attached.
 DO NOT SEND ORIGINAL DOCUMENTS. ATTACHED DOCUMENTS MAY BE DESTROYED AFTER SCANNING.
 If the documents are not available, please explain:
 DATE-STAMPED COPY: To receive an acknowledgment of the filing of your administrative expense proof of claim, enclose a stamped,
 self-addressed return envelope and copy of this administrative expense proof of claim, or you may view your claim information by visiting
 the website of the Claims Agent at: https://cases.primeclerk.com/promisehealthcaregroup/
              IF PROOF OF CLAIM IS SENT BY MAIL, HAND DELIVERY, OR OVERNIGHT COURIER, SEND TO:
                                  Promise Healthcare Group, LLC Claims Processing Center
                                                    c/o Prime Clerk LLC
                                                850 3rd Avenue, 3rd Floor, Ste. 412
                                                    Brooklyn, NY 11232


Date: __________             ______________________________________                          ____________________________________(print)
                         Signature: the person filing this claim must sign it.             Print name and title, if any, of the creditor or other person
                                                                                           authorized to file this claim.
                     Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 and 3571.
